 26 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Crew One Productions, Inc. 
and
 International All
i-ance of Theatrical Stage Employees.  
Case 10
ŒCAŒ138169
 January 30
, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
HIROZAWA
 This is a refusal
-to-bargain case in which the R
e-spondent is contesting the Union
™s certification as ba
r-gaining representative in the underlying representation 
proceeding.  Pursuant to a charge filed by International 

Alliance of Theatrical Sta
ge Employees (IATSE or the 
Union) on October 3, 2014, the General Counsel issued 

the complaint on October 23, 2014, alleging that Crew 
One Productions, Inc. (the Respondent) has violated Se
c-tion 8(a)(5) and (1) of the Act by refusing the Union
™s 
request to
 recognize and bargain following the Union
™s 
certification in Case 10
ŒRCŒ124620.  (Official notice is 
taken of the 
ﬁrecord
ﬂ in the representation proceeding as 
defined in the Board
™s Rules and Regulations, Sections 
102.68 and 102.69(g).  
Frontier Hotel
, 26
5 NLRB 343 
(1982).)  The Respondent filed an answer, admitting in 
part and denying in part the allegations in the complaint, 
and asserting affirmative defenses.
 On November 7, 2014, the General Counsel filed a 
Motion for Summary Judgment.  On November 12, 
2014, the Board issued an order transferring the procee
d-ing to the Board and a Notice to Show Cause why the 
motion should not be granted.  The Respondent filed a 
response. 
 The National Labor Relations Board has delegated its 
authority in this proceeding t
o a three
-member panel. 
 Ruling on Motion for Summary Judgment
 The Respondent admits its refusal to bargain, but co
n-tests the validity of the certification on the basis of its 
position that the petitioned
-for unit consists of indepen
d-ent contractors who ar
e not employees within the mea
n-ing of Section 2(3) of the Act.  In addition, the Respon
d-ent contends that the Regional Director and the Board 

erred in failing to dismiss the representation petition b
e-cause the hiring hall operated by IATSE Local 927 d
i-rect
ly competes with the Respondent as a labor provider 
in the Atlanta Metropolitan area and that, therefore, 
IATSE is barred from representing the bargaining unit 
due to a conflict of interest.  
 All representation issues raised by the Respondent 
were or coul
d have been litigated in the prior represent
a-tion proceeding.  The Respondent does not offer to a
d-duce at a hearing any newly discovered and previously 
unavailable evidence, nor does it allege any special ci
r-cumstances that would require the Board to reexa
mine 
the decision made in the representation proceeding.
1  We 
therefore find that the Respondent has not raised any 
representation issue that is properly litigable in this u
n-fair labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 
146, 162 (1941).  Accor
d-ingly, we grant the Motion for Summary Judgment.
2   On the entire record, the Board makes the following
 FINDINGS O
F FACT
 I.  JURISDICTION
 At all material times, the Respondent has been a Geo
r-gia corporation with an office and place 
of business l
o-cated in Atlanta, Georgia, where it is engaged in provi
d-ing technical labor staffing, including stagehands for 
various theatrical and industrial venues.  
 In conducting its operations during the 12
-month per
i-od preceding the filing of the cha
rge in this proceeding, 
the Respondent performed services valued in excess of 
$50,000 in 
States other than the State of Georgia.  
  1 In its response to the Notice to Show Cause, the Respondent urges 
the Board to consider ﬁnew evidenceﬂ that supports the arguments it 
made in the representation proceeding, reconsider its decision in the 
representation proceeding, and deny the General Cou
nsel™s Motion for 
Summary Judgment.  The alleged ﬁnew evidenceﬂ that the Respondent 
seeks to offer includes documents that postdate both the hearing and the 
Board™s Order denying review of the Regional Director™s Decision and 
Direction of Election: (1) a l
etter from the Georgia Department of L
a-bor dated September 8, 2014, in which an individual in the petitioned
-for unit was found to be an independent contractor for the purposes of 
Georgia™s Employment Security Law; and (2) statements from IATSE 
Local 927™s
 Facebook page celebrating the results of the election.  We 
find no merit in the Respondent™s contention.  The proffered evidence 

is not newly discovered and previously unavailable, nor would such 
evidence, if adduced, establish special circumstances.  New
ly disco
v-
ered evidence is evidence in existence at the time of the hearing which 
could not be discovered by reasonable diligence.  
Manhattan Center 
Studios, Inc.
, 357 NLRB 
1677
 (2011); see also 
University of Rio 
Grande
, 325 NLRB 642, 642 (1998) (holding th
at a posthearing ruling 
by the Internal Revenue Service that certain individuals were emplo
y-
ees for tax purposes is not ﬁnewly discoveredﬂ evidence).  In addition, 
in order to warrant a further hearing, the newly discovered evidence 
must be such that if ad
duced and credited it would require a different 
result.  See Sec. 102.48(d)(1) of the Board™s Rules and Regulations.  
The proffered evidence concerns facts that were in existence at the time 

of the representation hearing, and it is offered in support of th
e same 
arguments by the Respondent that were fully litigated at the hearing 
and subsequently rejected.  To the extent that the proffered evidence 
pertains to facts arising after the hearing, it does not constitute newly 
discovered evidence.  
APL Logistics
, 341 NLRB 994, 994 fns. 1 and 2 
(2004), enfd. 142 Fed.
 Appx. 869 (6th Cir. 2005).  Further, even assu
m-ing that the proffered evidence is newly discovered, the Respondent has 
failed to show that it would require a different result.  
 2 Member Miscimarra wou
ld have granted review in the underlying 
representation proceeding on the independent contractor issue.  He 
agrees, however, that the Respondent has not raised any new matters 
that are properly litigable in this unfair labor practice proceeding and 
that su
mmary judgment is appropriate, with the parties retaining their 
respective rights to litigate relevant issues on appeal.
 362 NLRB No. 8
                                           CREW ONE PRODUCTIONS
, INC
. 27 We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act, 
and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  The Certification
 Following the representation election held by mail ba
l-lot and concluded on June 12, 2014, the Union was cert
i-fied on September 4, 2014, as the exclusive collective
-bargaining representative of the employees in the follo
w-ing appropriate unit:
  All stagehands, including riggers, lighting technicians, 
audio technicians, stage carpenters, truck loaders, pro
p-erty per
sons, wardrobe attendants, forklift operators, 
personnel lift operators, audiovisual technicians, ca
m-era operators, spotlight operators and others in similar 

positions engaged in the loading in, operation, and 
loading out of equipment used in connection wi
th all 
live concerts and other events, who are referred for 
work by the Employer in the Atlanta metropolitan area, 
excluding all office clerical employees, professional 
employees, guards and supervisors as defined in the 
Act.
  The Union continues to be the
 exclusive collective
-bargaining representative of the unit employees under Se
c-tion 9(a) of the Act.
 B.  Refusal to Bargain
 By letters dated September 8 and 18, 2014, the Union 
requested that the Respondent bargain with it as the e
x-clusive collective
-barga
ining representative of the unit 
employees and, since about September 23, 2014, the R
e-spondent has refused to do so.  
 We find that this failure and refusal constitutes an u
n-lawful failure and refusal to recognize and bargain with 
the Union in violation of
 Section 8(a)(5) and (1) of the 
Act.
 CONCLUSION O
F LAW By failing and refusing since about September 23, 
2014, to recognize and bargain with the Union as the 

exclusive collective
-bargaining representative of the e
m-ployees in the appropriate unit, the Respo
ndent has e
n-gaged in unfair labor practices affecting commerce wit
h-in the meaning of Section 8(a)(5) and (1) and Section 

2(6) and (7) of the Act.  
 REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it t
o cease and 
desist, to bargain on request with the Union and, if an 
understanding is reached, to embody the understanding 
in a signed agreement.  
 To ensure that the employees are accorded the services 
of their selected bargaining agent for the period prov
ided 
by law, we shall construe the initial period of the certif
i-cation as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar
-Jac Poultry 
Co., 136 NLRB 785 (1962); accord
: Burnett Constru
c-tion Co
., 149 NLRB 1419, 1421 (19
64), enfd. 350 F.2d 
57 (10th Cir. 1965);
 Lamar Hotel
, 140 NLRB 226, 229 
(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 
379 U.S. 817 (1964). 
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Crew One Productions, Inc., Atlanta,
 Geo
r-gia, its officers, agents, successors, and assigns, shall
 1.  Cease and desist from
 (a)  Failing and refusing to recognize and bargain with 
International Alliance of Theatrical Stage Employees as 
the exclusive collective
-bargaining representative of t
he 
employees in the bargaining unit.
 (b)  In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effec
tuate the policies of the Act.
 (a)  On request, bargain with the Union as the excl
u-sive collective
-bargaining representative of the emplo
y-ees in the following appropriate unit on terms and cond
i-
tions of employment and, if an understanding is reached, 
embod
y the understanding in a signed agreement:
  All stagehands, including riggers, lighting technicians, 
audio technicians, stage carpenters, truck loaders, pro
p-erty persons, wardrobe attendants, forklift operators, 
personnel lift operators, audiovisual techni
cians, ca
m-era operators, spotlight operators and others in similar 
positions engaged in the loading in, operation, and 
loading out of equipment used in connection with all 

live concerts and other events, who are referred for 
work by the Employer in the Atl
anta metropolitan area, 
excluding all office clerical employees, professional 
employees, guards and supervisors as defined in the 

Act.
  (b)  Within 14 days after service by the Region, post at 
its facility in Atlanta, Georgia, copies of the attached 
notice marked 
ﬁAppendix.
ﬂ3  Copies of the notice, on 
3  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 28 forms provided by the Regional Director for Region 10, 
after being signed by the Responde
nt™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places, 

including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, notic
es shall be distributed electronically, such 
as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  

Reasonable steps shall be taken by the Respon
dent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material.  In the event that, during the 

pendency of these proceedings, the Respondent has gone 

out of business or closed the facility involved in these 
proceedings, the Resp
ondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since September 23, 2014.
 (c)  Within 21 days after service by the Region, file 
with the Regional
 Director for Region 10 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 

taken to comply.
 APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED 
BY ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An 
Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
  FEDERAL LAW GIVES YOU THE RIGHT TO
  Form, join, or assist a union
 Choose representativ
es to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected
 activities.
  ment of the United States Court of Appeals Enforcing 
an Order of the 
National Labor Relations Board.ﬂ
 WE WILL NOT
 fail and refuse to recognize and bargain 
with International Alliance of 
Theatrical Stage Emplo
y-ees as the exclusive collective
-bargaining representative 
of the employees in the bargaining unit.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
, on request, bargain with the Union and put 
in writing and sign any agreement reached on terms and 
conditions of employment for our employees in the fo
l-lowing bargaining unit:
  All stagehands, including riggers, lighting technicians, 
audio technicians, sta
ge carpenters, truck loaders, pro
p-erty persons, wardrobe attendants, forklift operators, 
personnel lift operators, audiovisual technicians, ca
m-era operators, spotlight operators and others in similar 

positions engaged in the loading in, operation, and 
load
ing out of equipment used in connection with all 
live concerts and other events, who are referred for 
work by the Employer in the Atlanta metropolitan area, 
excluding all office clerical employees, professional 
employees, guards and supervisors as defined 
in the 
Act.
  CREW 
ONE 
PRODUCTIONS
, INC
.   The Board
™s decision can be found at 
www.nlrb.gov/case/10
-CA-138169
 or by using the QR code 
below.  Alternatively,
 you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.                                                                       